Case: 20-50617     Document: 00515813608         Page: 1     Date Filed: 04/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     April 8, 2021
                                  No. 20-50617
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Arturo Gallegos-Ortiz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:06-CR-43-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Arturo Gallegos-Ortiz appeals the district court’s 60-month, above-
   Guidelines sentence imposed on revocation of his supervised release. He
   argues that the revocation sentence was plainly unreasonable, both
   procedurally and substantively, because the district court impermissibly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50617       Document: 00515813608         Page: 2    Date Filed: 04/08/2021




                                    No. 20-50617


   based its sentence on bare allegations of new law violations. According to
   Gallegos-Ortiz, this consideration was a dominant factor in the district
   court’s revocation sentence, the district court gave more weight to the bare
   allegations than to the Guidelines policy statements, and the upward variance
   was extreme because it was over five times higher than the top of the
   Guidelines range.
          “We undertake a two-step process in reviewing a criminal sentence.”
   United States v. Coto-Mendoza, 986 F.3d 583, 585 (5th Cir. 2021). First, “we
   consider whether the district court committed a significant procedural
   error.” Id. (internal quotation marks omitted). Second, if we find no
   procedural error, we “consider the substantive reasonableness of the
   sentence imposed.” Id.
           Turning first to the alleged procedural error, Gallegos-Ortiz argues
   that the district court impermissibly considered bare allegations of new law
   violations. Gallegos-Ortiz did not raise this error below. Thus, our review is
   for plain error. Id. at 586.
          To establish plain error, Gallegos-Ortiz must show an error that is
   “clear or obvious, rather than subject to reasonable dispute,” and that affects
   his substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009).
   If he makes this showing, we have discretion to correct the error but only if it
   “seriously affects the fairness, integrity or public reputation of judicial
   proceedings.” Id. (internal quotation marks, brackets, and citation omitted).
          A district court commits a sentencing error “when an impermissible
   consideration is a dominant factor in the court’s revocation sentence, but not
   when it is merely a secondary concern or an additional justification for the
   sentence.” United States v. Rivera, 784 F.3d 1012, 1017 (5th Cir. 2015). And
   one impermissible consideration is “a bare allegation of a new law violation
   contained in a revocation petition unless the allegation is supported by




                                          2
Case: 20-50617       Document: 00515813608          Page: 3    Date Filed: 04/08/2021




                                     No. 20-50617


   evidence adduced at the revocation hearing or contains other indicia of
   reliability, such as the factual underpinnings of the conduct giving rise to the
   arrest.” United States v. Foley, 946 F.3d 681, 687 (5th Cir. 2020), cert. denied,
   141 S. Ct. 379 (2020).
             Gallegos-Ortiz contends that the district court erred because the
   revocation petition contained bare allegations of a February 2018 arrest for
   DWI and terroristic threats and a 2019 felony arrest warrant for capital
   murder. But at the beginning of the revocation hearing, the Government told
   the district court that it was abandoning allegations related to any new law
   violations. And the hearing transcript confirms that the district court relied
   on the Government’s factual basis and Gallegos-Ortiz’s pleas of true to the
   remaining five violations to revoke the supervised release term and impose
   the sentence. Even if the district court did consider the bare allegations, they
   were at most a secondary concern or additional justification, not a dominant
   factor, in the court’s sentence. See Foley, 946 F.3d at 687–88. Therefore,
   Gallegos-Ortiz has not shown error, plain or otherwise. See Puckett, 556 U.S.
   at 135.
             Unlike his procedural challenge, Gallegos-Ortiz did preserve his
   argument as to the substantive reasonableness of his revocation sentence. We
   therefore review his challenge under a “plainly unreasonable” standard.
   United States v. Sanchez, 900 F.3d 678, 682 (5th Cir. 2018). “A sentence is
   substantively unreasonable if it (1) does not account for a factor that should
   have received significant weight, (2) gives significant weight to an irrelevant
   or improper factor, or (3) represents a clear error of judgment in balancing
   the sentencing factors.” United States v. Warren, 720 F.3d 321, 332 (5th Cir.
   2013) (internal quotation marks). If the sentence is unreasonable, we may set
   it aside only if “the error was obvious under existing law.” Id. at 326.




                                          3
Case: 20-50617       Document: 00515813608         Page: 4    Date Filed: 04/08/2021




                                    No. 20-50617


          Gallegos-Ortiz’s substantive arguments are the same as his procedural
   ones. Thus, his arguments fail for the reasons set forth above. See Foley, 946
   F.3d at 687–88. In fashioning the sentence, the district court stated that it
   had reviewed the policy statements set forth in Chapter 7 of the Sentencing
   Guidelines and the 18 U.S.C. § 3553(a) factors. After weighing the sentencing
   factors, the district court ultimately determined that a statutory maximum
   sentence was warranted based on Gallegos-Ortiz’s repeated noncompliance
   with the terms of supervision, including his drug use and unreported move to
   Mexico. The district court also noted Gallegos-Ortiz’s violations of other
   law, breach of the court’s trust, tendency toward recidivism, and likelihood
   to reoffend, as well as the need to deter future criminal conduct. Gallegos-
   Ortiz argues that the district court’s reference to “violations of other law”
   referred to the bare allegations. Even if this were true, that was only one
   factor among many the district court relied on. In other words, the violations
   of other law was not a dominant factor in the district court’s sentencing
   decision.
          Finally, we have previously upheld revocation sentences exceeding
   the recommended Guidelines range, even where, as here, the sentence
   imposed is the statutory maximum. See, e.g., United States v. Kippers, 685 F.3d
   491, 500–01 (5th Cir. 2012); United States v. Whitelaw, 580 F.3d 256, 265 (5th
   Cir. 2009). The fact that we “might reasonably have concluded that a
   different sentence was appropriate is insufficient to justify reversal of the
   district court.” Warren, 720 F.3d at 332 (citing Gall v. United States, 552 U.S.
   38, 51 (2007)).
          We AFFIRM the district court’s judgment.




                                          4